Title: To Benjamin Franklin from John Bondfield, 15 January 1782
From: Bondfield, John
To: Franklin, Benjamin


Sir
Bordeaux 15 Janvr 1782
I had the Honor to write you the Twentieth of last Month requesting a passport for my Brig the York Town which I flatterd myself to receive in Course and delay’d writing you the two posts past in hopes of its coming to hand. Apprehending my Letter may have got mislaid I request the favor that you will please to order the said passport or such other Clearance as you are Accustom’d to Grant in like Cases that I may dispach her on the receipt as I am not impowerd to Authenticate a Certificate of that Nature.
My friend at Angoulesme advised me of his having forwarded (by my orders), to you One of their famous d’Ind a trueffle which I hope got safe to your Table and as Mr Sazerat wrote me his having wrote by the postilion my silence I hope will not have diverted the due Application being intended to be with you for a Chrismas Dish. My expecting to hear from you made me postpone writing as also paying to you the Compliments of the Season in due time of which I pray your present Acceptance wishing you to enjoy many years of continued prosperities.
With due Respect I have the Honor to be Sir Your most Obedient Hhb servant
John Bondfield
His Excellency Benj Franklin Esqr
 
Addressed: His Excellency B. Franklin / Esqr. / at / Paris
Notation: John Bondfield 15 Janr. 1782.
